Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT (j)(5) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 125 to Registration Statement No. 2-90946 on Form N-1A of our reports dated February 20, 2007, relating to the financial statements and financial highlights of Eaton Vance Mutual Funds Trust (the "Trust"), including Tax-Managed Growth Portfolio (the "Portfolio") and Eaton Vance Tax-Managed Growth Fund 1.2 (the"Fund") appearing in the Annual Report on Form N-CSR of the Trust for the year ended December 31, 2006, and to the references to us under the headings Financial Highlights in the Prospectus and Other Service Providers-Independent Registered Public Accounting Firm in the Statement of Additional Information, which are part of such Registration Statement. /s/ Deloitte & Touche LLP DELOITTE & TOUCHE LLP April 27, 2007 Boston, Massachusetts
